Citation Nr: 0502747	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for infectious 
hepatitis with jaundice.

2.  Entitlement to service connection for kidney stones and 
urinary dysfunction.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a right knee disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a heart condition, claimed as bigeminy with 
premature ventricular contractions (PVCs).

6.  Entitlement to a temporary total rating based on 
convalescence under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1948 to January 
1952, and from March 1986 to May 1988.  The veteran also had 
over 30 years of inactive Reserve and National Guard service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran's file was subsequently transferred to the No. 
Little Rock, Arkansas, RO by his request.

In May 2002, the veteran filed claims to reopen previously 
denied claims for service connection for a right knee 
disorder and a heart disorder.  In addition he filed new 
claims for service connection for hearing loss; hypertension; 
hepatitis with jaundice; and kidney stones with urinary 
dysfunction.   

Service connection was granted for hearing loss, tinnitus and 
hypertension.  As such these claims are considered satisfied 
and are not before the Board at this time. 

The issue of entitlement to service connection for a right 
knee disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

As the Board is remanding the issue of service connection for 
a right knee disorder, the veteran's claim for entitlement to 
a temporary total rating based on convalescence under the 
provisions of 38 C.F.R. § 4.30 must be deferred pending 
resolution of his service connection claim for a right knee 
disorder.  


FINDINGS OF FACT

1.  There is no current diagnosis of hepatitis.

2.  There is no current diagnosis of kidney stones and renal 
dysfunction.

3.  In a July 1989 Board decision, the veteran's claim for 
service connection for a right knee disorder was denied based 
upon a finding that there was no evidence that the severity 
of the veteran's preexisting right knee disorder was 
increased by the ameliorative surgery performed in February 
1988.

4.  Evidence added to the record since the July 1989 Board 
decision includes new evidence, including the veteran's 
testimony at a personal hearing in March 2004, which bears 
directly and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  In an August 1988 rating decision the RO denied service 
connection for a heart condition, noting that bigeminy and 
PVC's had been noted in 1985, prior to the veteran's second 
period of active service.

6.  In a November 2003 rating decision, the RO granted 
service connection for hypertension.

7.  Evidence added to the record since the August 1988 rating 
decision denying service connection for a heart condition, is 
either cumulative or redundant of the evidence of record or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a heart condition, other 
than hypertension.


CONCLUSIONS OF LAW

1.  The veteran does not currently have hepatitis or jaundice 
that was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).  

2.  The veteran does not currently have kidney stones or 
renal dysfunction that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).
  
3.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a right knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

4.  New and material evidence has not been submitted, and a 
claim of entitlement to service connection for a heart 
disorder, other than hypertension, may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claim by correspondence dated in February 
and June 2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the February and May 2002 VCAA notice letters 
generally informed the veteran of the evidence not of record 
that was necessary to substantiate his claims and identified 
which parties were expected to provide such evidence.  
Although the letter did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the May and November 2003 statements of the case 
(SOC).  In light of the actual notice provided, the Board 
finds that any content deficiency in the February and May 
2002 VCAA notice letters was non-prejudicial error.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  However, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  Regulations adopted by 
VA implementing the VCAA include changes to the standard for 
determining new and material evidence and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.

In this case, the veteran's service medical records are on 
file and there is no indication of any outstanding pertinent 
medical evidence, or any indication that outstanding Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(d).  Thus, given the facts of this case, 
the Board concludes that there is no reasonable possibility 
that any further assistance to the veteran would aid in 
substantiating his claim.  

The Board concludes that the duty to notify and the duty to 
assist provisions of the VCAA have been fulfilled.

I.  Service Connection Claims.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Moreover, a veteran shall be granted service connection for 
certain chronic diseases, including cirrhosis of the liver 
and kidney calculi, although not otherwise established as 
incurred in service, if such disease is manifested to a 
degree of 10 percent or more within one year following 
service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

The Court of Appeals for Veterans Claims (Veteran' Claims 
Court) has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The fact that a condition occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  

The above principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which has stated that, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Veterans Claims Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

a.  Infectious Hepatitis with Jaundice.  The veteran's 
service records from his first period of service ending in 
January 1952 are silent as to any complaints or treatment for 
hepatitis or jaundice.  

Subsequent to his first period of service the veteran was a 
member of the Air Force Reserve and National Guard.  Several 
Reserve and National Guard physical examinations, including 
examinations in April 1956, October 1974, and October 1984, 
note a reported history of hepatitis and jaundice which was 
treated with penicillin with no recurrence.  The date of 
infection was reported as either in the early "50s", or 
1953-1954.  It was noted that hepatitis resolved uneventfully 
without complications or problems.  

There are no current treatment reports that reflect treatment 
for hepatitis or any liver disease.  The evidence does not 
show that the veteran has a current diagnosis of hepatitis or 
any residual disability resulting from hepatitis.  

There is no basis for establishing service connection for 
hepatitis inasmuch as the veteran does not have any residual 
disability resulting from hepatitis.  As stated above, the 
first requirement for service-connected compensation is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

b.  Kidney Stones and Urinary Dysfunction.  The service 
records for the veteran are silent as to any complaints or 
treatment for kidney stones or urinary dysfunction.  
Subsequent to service the veteran was a member of the Air 
Force Reserve and National Guard.  In a reserve physical 
examination in October 1984, the veteran reported kidney 
stone and albumin in his urine at ages 39 and 45.  The stones 
spontaneously passed with no complications or recurrence.  

The evidence does not show that the veteran has a current 
diagnosis of or any residual disability resulting from kidney 
stones or urinary dysfunction.  

There is no basis for establishing service connection for 
kidney stones or urinary dysfunction inasmuch as the veteran 
does not have any residual disability resulting from kidney 
stones or urinary dysfunction.  As stated above, the first 
requirement for service-connected compensation is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Mercado-Martinez, 11 Vet. App. at 419; Brammer, 3 Vet. App. 
223, 225 (1992).  

II.  New and Material Evidence.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." 

Under the 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective for claims filed on 
or after August 29, 2001.  Since the veteran's requests to 
reopen his claims for service connection for a right knee 
disorder was received in January 2002, and for a heart 
disorder in May 2002, this version of 38 C.F.R. § 3.156(a) 
applies in the veteran's case.

a.  Right Knee Disorder.  The Board notes that the veteran 
had service from January 1948 to January 1952, and from March 
1986 to May 1988.  He also had over 30 years of Reserve and 
National Guard service.

In a June 1980 VA examination, the veteran reported that he 
injured his right knee during service at "Maxwell Air Force 
Base years ago."  He apparently twisted the right knee and 
it swelled at the time.  He since had had 3 or 4 episodes of 
swelling with some pain in the knee.  He noted grinding and 
stiffness in the knee in the morning.  He had an effusion 
aspirated 6 months ago and was told he had a degenerative 
condition.  Examination of the right knee revealed a range of 
motion (ROM) from 0-120 degrees with crepitation.  There was 
1+ effusion with tenderness over the lateral joint line 
anteriorly.  X-rays revealed early degenerative changes 
involving the patellofemoral joint with some minimal 
sclerosis throughout the rest of the knee.  The diagnosis was 
degenerative joint disease, right knee.

In a September 1980 rating decision service connection for a 
right knee disorder was denied.  In making that determination 
the RO noted that the evidence of record failed to reveal 
that the veteran incurred an injury or aggravated a chronic 
right knee injury while in service. 

The veteran entered a second period of active service from 
March 1986 to May 1988.  In February 1988, the veteran 
reported 6 to 8 months of persistent and increasing pain in 
his right knee.  He subsequently underwent an arthroscopy 
procedure, with a partial medial meniscectomy, and 
debridement of the medial joint space.  

In June 1988, the veteran filed a claim for service 
connection for a right knee disability.  In that claim he 
reported right knee problems beginning in September 1986.

In a July 1989 Board decision, service connection for a right 
knee disorder was denied, based upon a finding that the right 
knee disorder preexisted the veteran's period of service, and 
that the evidence did "not show that the ameliorative 
surgery undertaken in February 1988 increased the severity of 
the veteran's underlying right knee disorder."  This 
determination is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1104 (2004).  

In October 2000 the veteran underwent a total right knee 
replacement.   

In May 2002, the veteran filed a claim to reopen the service 
connection claim for a right knee disorder.

In a March 2004 hearing the veteran testified that he had no 
right knee problems prior to his second period of service.  
He reported only one right knee complaint many years before 
when he slipped and, "they drew some fluid off my knee. But, 
it didn't bother me for years in between."  He testified in 
essence that he was pretty old when he went back on extended 
duty.  He was required to do a walk-around fitness test, 
semiannually.  Each time they would do the test his right 
knee became worse.  He finally reported to sick call and it 
was determined he needed an arthrogram.  A scope surgery was 
performed in February 1988.  He was hospitalized for 3 days 
and returned to duty.  He was on crutches for 6 weeks.  He 
testified further that the physician had informed him that he 
would probably need a knee replacement at a later date.  He 
subsequently underwent a total knee replacement.  He was 
taking pain medications at the present time but nothing 
specific for the right knee.  

The Board notes that the file contains medical treatment 
records and VA examinations.  These records reveal a very 
long history of degenerative changes of the right knee 
predating his second period of service.  They include the 
February 1988 operation report for his arthroscopy, in which 
the examiner noted that the veteran had a complex tear of the 
posterior horn of the medial meniscus.  

The Board finds that the evidence added to the claims file 
since the July 1989 Board decision, including the March 2004 
personal RO hearing, constitutes new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The credibility of this evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  As the veteran's 
testimony at the hearing was not of record at the time of the 
last final decision and as it addresses directly the basis 
for the prior denial of the veteran's claim, it is "new and 
material" and the claim must be reopened.

b.  Heart Disorder.  In June 1988 the veteran filed a claim 
for, "Significant arrhythmia of heart-July 1987." 

In an October 1984 inactive duty physical examination, the 
examiner noted a history of palpitations and heart trouble.  
He noted that the veteran had a bigeminy (abnormal pulse 
characterized by two beats in rapid succession followed by a 
pause) PVC (premature ventricular contraction) several years 
ago.  He had been prescribed Norpace for about 3 years, but 
he had not taken medications for the past 5 years.  

An undated Reserve examination summary again noted the 
veteran had developed excessive numbers of PVCs in June 1979.  
He consulted a cardiologist and was prescribed Norpace.  It 
was noted the veteran's cardiac stress test was within normal 
limits. (The Board notes that the veteran signed the document 
as the examining health technician.)

During service in June 1987, a clinical report notes the 
veteran was seen for a 3-month history of episodic palpations 
often associated with "lightheadedness" and malaise.  The 
examiner noted the veteran had at least 2 stress tests, the 
last one in November 1985 was negative.  He did not 
experience any chest pain and organic heart disease was ruled 
out.  

In an August 1988 rating decision service connection for a 
heart disorder was denied.  In making that determination the 
RO noted that the heart condition existed prior to service 
and was not aggravated by his period of service.  In 
addition, only symptoms had been evidenced with no apparent 
organic disease process identified.  The veteran did not 
appeal this determination and it became final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1104 (2004).  

In May 2002, the veteran filed a claim to reopen the service 
connection claim for a heart disorder, described as "Two 
episodes of bigeminy PVC's."

By rating action in September 2002, the RO found that the 
veteran had failed to submit any new and material evidence to 
reopen this claim.  In addition the veteran had only shown 
symptoms but had not been diagnosed with a heart disorder.

In a July 2003 VA heart examination the examiner noted a 
history of cardiac dysrhythmia as symptomatic bigeminy with 
PVCs.  At that time his EKG was abnormal and he was referred 
to the cardiac clinic.  He did not have chest pains at that 
time.  He underwent 2 stress tests which were both normal.  
Twelve years later he underwent a Thallium ETT (exercise 
treadmill test) because of recurrent rhythm disturbance, 
which again was normal.  He currently noted that PVCs and 
bigeminy "come and go."  He was on multiple medications, 
initially Norpace and Betapace, and had noticed improvement 
with no significant symptoms for 11/2 years.  He occasionally 
noted that his heart would skip.  He had had no chest pains 
or shortness of breadth.  The examiner noted the veteran's 
medical history was negative for angina, dyspnea, fatigue, 
dizziness, or syncope.  He had no acute myocardial 
infarction, congestive heart failure, rheumatic heart 
disease, or cardiac surgery.  There was no evidence of 
clinically significant coronary artery disease.  This 
examination resulted in diagnoses of hypertension and cardiac 
dysrhythmia, symptomatic bigeminy with premature ventricular 
contractions by history.

By a rating dated in November 2003, the RO established 
service connection for hypertension.  In a statement of the 
case issued in November 2003, the RO noted that there was 
sufficient evidence to reopen the claim for service 
connection for cardiac dysrhythmia, claimed as a heart 
condition, but that the evidence failed to show that this 
preexisting condition was aggravated by service.  In 
addition, the RO noted that the VA examiner in the July 2003 
VA heart examination specifically stated that there was no 
known direct association between the veteran's hypertension 
and PVCs.  

Although the RO adjudicated the previously denied service 
connection claim for a heart condition on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In this case, 
the Board has reviewed the evidence and finds that the 
veteran has failed to submit new and material evidence to 
reopen the claim for service connection for a heart disorder.  

The Board notes that the veteran filed to reopen the claim 
for entitlement to service connection for bigeminy PVCs.  
However he offered no new evidence.  In addition while he 
requested a personal hearing, he limited his testimony to his 
right knee disorder.  Finally the report of the July 2003 VA 
heart examination provides no pertinent information which 
would tend to show that the cardiac dysrhythmia, bigeminy 
with PVCs, began during the veteran's military service or was 
aggravated by such service.

The Board finds that the evidence added to the claims file 
since the August 1988 rating decision failed to contain any 
new and material evidence to substantiate the veteran's 
claim.  Based upon review of the entire evidentiary record, 
the Board finds the evidence added to the claims file since 
the last decision does not raise a reasonable possibility of 
substantiating a claim for service connection for a heart 
disorder, other than hypertension.  As the information 
provided in support of the application to reopen a claim for 
entitlement to service connection for a heart disorder, other 
than hypertension, does not include new and material 
evidence, the application to reopen the claim must be denied.


ORDER

Service connection for infectious hepatitis and jaundice is 
denied.  

Service connection for kidney stones or urinary dysfunction 
is denied.  

The claim for entitlement to service connection for a right 
knee disorder is reopened.  To this extent only, the benefit 
sought on appeal is allowed.

The appeal to reopen a claim for entitlement to service 
connection for a heart disorder, other than hypertension, is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claims in the statements of 
the case in May 2003 and November 2003.  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The Board finds that a medical opinion regarding 
possible aggravation of the preexisting right knee disorder 
is needed in this case.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical treatment 
records for the veteran's right knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for his right knee 
disorder subsequent to his total knee 
replacement in October 2000.  Treatment 
records from all identified sources of 
treatment should be obtained.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA treatment 
reports.

2.  The RO should arrange for the veteran 
to undergo a VA medical examination by an 
appropriate specialist to determine the 
etiology and date of onset of his right 
knee disability.  The claims folder must 
be made available to the examiner.  The 
examiner should elicit a history from the 
veteran of his right knee problems.  The 
examiner should describe the nature and 
progress of the veteran's right knee 
disorder.  After reviewing the records 
and examining the veteran, the examiner 
is requested to express opinions as to 
the following questions:

?	What is the apparent/likely date of 
onset and etiology of the veteran's 
right knee disorder?

?	Was the complex tear of the 
posterior horn of the medial 
meniscus identified in the February 
1988 arthroscopy operation report 
present when the veteran entered 
service in March 1986?

?	If the meniscus tear was present 
when the veteran entered service in 
March 1986, did this condition 
increase in severity during service 
and, if so, was the increase more 
than just a temporary or 
intermittent flare-up of a 
preexisting condition, or did the 
underlying condition itself, and not 
just the symptoms, worsen?

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


